Citation Nr: 1618427	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-13 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an increased rating in excess of 80 percent prior to November 3, 2014, for a bilateral hearing loss disability.

2. Entitlement to special monthly compensation (SMC) based on loss of use of hearing.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, prior to November 3, 2014.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from January 1952 to October 1953, with service in Korea.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2009 and March 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The RO granted an additional increased rating of 100 percent for the Veteran's bilateral hearing loss disability in a November 2014 rating decision, effective November 3, 2014. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, for the entire period on appeal, the claim is still in controversy and on appeal. Id.

However, the award of a 100 percent rating effective November 3, 2014, does constitute a full grant of the benefits sought and renders the issue of entitlement to an increased rating after that date moot. As such, the issue of entitlement to an increased rating for bilateral hearing loss has been re-characterized to reflect entitlement to an increased rating prior to November 3, 2014.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has noted that VA has a "well-established" duty to maximize a claimant's benefits. See Buie v. Shinseki, 24 Vet. App. 242, 250  (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008). This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to SMC  under 38 U.S.C.A § 1114. See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim"). Accordingly, the issue of entitlement to SMC is also on appeal before the Board, relating to loss of use of hearing, as reflected on the title page.

In some cases, but not all, the assignment of a total schedular rating renders a TDIU claim moot. See Bradley v. Peake, 22 Vet. App. 280, 294 (2008). The Veteran may receive a total (100 percent) rating based on a combination of his service-connected disabilities, or for a single service-connected disability.  Special monthly compensation (SMC) may be warranted in addition to his regular compensation if the Veteran has a total disability rating for a single disability, and additional service-connected disability or disabilities rated at 60 percent or more. The total rating for the single disability for SMC purposes may be schedular, or may be based on TDIU, so long as TDIU was granted solely because of that single disability.  Thus, if the Veteran's total rating is based on a combination of his service-connected disabilities, (which by definition would mean that his individual service-connected disabilities are each rated at less than 100 percent), then TDIU is not moot if it could be granted on a single disability, in turn making the Veteran eligible for SMC.  If however he has a single disability already rated at 100 percent, entitlement to TDIU becomes moot, because he has already met that portion of the requirement for SMC.

In this case, the assignment of the Veteran's 100 percent schedular evaluation for hearing loss renders the TDIU claim moot from the date of that total rating forward. 
The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2016. A transcript of the hearing is associated with the claims files.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to a compensable rating for residual scars to burns of the hands and face and a claim to reopen entitlement to service connection for posttraumatic stress disorder (PTSD) have been raised by the record in an August 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Prior to March 21, 2011, the Veteran's sensorineural hearing loss disability was manifested by significant hearing impairment that resulted in numeric designations no greater than Level XI in right ear and Level IX in the left ear.

2. From March 21, 2011 forward, the Veteran's numeric designation of hearing impairment based on pure tone threshold average has been at Level XI in both the left and right ear. 

3. From March 21, 2011 forward, the Veteran is in need of special monthly compensation due to his service-connected bilateral hearing loss disability based on loss of use of hearing.

4. The Veteran's service-connected disabilities are currently bilateral sensorineural hearing loss, rated as 80 percent disabling from June 30, 2008 and 100 percent disabling from March 21, 2011 forward; tinnitus, rated as 10 percent disabling; and noncompensable residuals of burns scars to the hands and face; these disabilities are considered as affecting a single body system; and the combined rating during the entire appeal period is 60 percent or more.

5. The Veteran's service-connected hearing loss disability is rated at 100 percent on a schedular basis as of March 21, 2011. However at no point prior to March 21, 2011, did the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment when considering his education, special training and employment history.


CONCLUSIONS OF LAW

1. Prior to March 21, 2011, the criteria for a disability rating in excess of 80 percent for the Veteran's service-connected sensorineural bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1155, 5100, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).

2. The criteria for an increased rating of 100 percent for a sensorineural bilateral hearing loss disability have been met from March 21, 2011 forward. 38 U.S.C.A. §§ 1155, 5100, 5107; 38 C.F.R. §§ 3.102, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).

3. The criteria for special monthly compensation based on loss of use of hearing are met from March 21, 2011 forward. 38 U.S.C.A. § 1114(k) (West 2015); 38 C.F.R. § 3.350(a) (2015). 

4.  The criteria for entitlement to TDIU have not been met prior to March 21, 2011. 38 U.S.C.A. §§ 1155, 5107; (West 2015) 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).

5.  The issue of entitlement to TDIU from March 21, 2011 to November 3, 2014 is dismissed as moot. 38 U.S.C.A. § 7105 (West 2015); Bradley v. Peake, 22 Vet. App. 280 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued VCAA letters in July 2009 and September 2010, prior to the initial unfavorable adjudications in August 2009 and March 2011. These letters advised the Veteran of what evidence was necessary to substantiate his claims, the evidence VA would obtain, the evidence the Veteran must provide, and how disability ratings, entitlement to TDIU and effective dates are determined. As these letters contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The VLJ held the record open for 30 days to allow the Veteran and his representative time to submit additional evidence, however during the applicable time period no additional evidence was submitted. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO attempted to associate the Veteran's service treatment records (STRs) with the claims file, however such were previously destroyed. See May 2014 Correspondence. Where service records have been lost or destroyed through no fault of the Veteran, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule. Cuevas v. Principi, 3 Vet. App. 542, 548   (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind. It is noted, however, that the case law does not lower the legal standard for proving a claim, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant. See Russo v. Brown, 9 Vet. App. 46 (1996). 

All VA treatment records have been associated with the claims file. All private treatment records either identified or submitted by the Veteran have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations as to hearing loss in November 2010 and November 2014. The VA examiner in November 2014 reviewed the Veteran's claims file. The Board notes that the examiner in November 2010 did not review the entire claims file in conjunction with the examination. However, a failure to review the claims file does not immediately render an examination inadequate. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Instead, an examination is adequate so long as the examiner was apprised of a sufficient number of the relevant facts so as to be able to render an informed opinion. Id. Where an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Thus, the examiner need only have been apprised of a sufficient number of relevant facts so as to be able to adequately assess the current severity of the Veteran's bilateral hearing loss disability.

The VA examination in November 2010 was adequate, despite the examiner's failure to review the entire claims file. The examiner noted the Veteran's subjective reports of the symptoms he experiences regarding difficulty with communication and conducted an objective medical examination. Between the Veteran's provided history, and thorough examination, the Board finds that the examiner had a sufficient understanding of the relevant facts to provide an adequate opinion regarding the current severity of his hearing loss disability. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Both the November 2010 and November 2014 examinations were adequate because the examiners were state licensed audiologists, controlled speech discrimination tests (Maryland CNC) and puretone audiometry tests were provided, and the opinions noted the effect of the hearing loss disability on the Veteran's daily functioning. Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); 38 C.F.R. § 4.85. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for an increased rating for bilateral hearing loss. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

A general medical VA examination was provided in April 2010. The examination was adequate because the examiner considered and addressed the Veteran's contentions, conducted a thorough medical examination of the Veteran, and thoroughly reviewed and discussed the Veteran's medical records. See April 2010 VA examination. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for entitlement to TDIU. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302 -05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Schedular Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. § Part 4. The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as staged ratings. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14;  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

III. Increased Rating for Hearing Loss

The Veteran contends he is entitled to an increased rating in excess of 80 percent prior to November 3, 2014 for his bilateral hearing loss disability. As addressed below, the Board finds that from March 21, 2011 forward, the Veteran's bilateral hearing loss disability approximated a 100 percent rating. 

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed. Lendenmann v. Principi, 3 Vet. App. 345 (1992). An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 38 C.F.R. § 4.85. 

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination. See 38 C.F.R. § 4.85.
"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four. This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa. 38 C.F.R. § 4.85(d).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns). The Roman numeral designation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average. Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86. 38 C.F.R. § 4.85(c).

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear. The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing. The percentage evaluation is located at the point where the row and the column intersect. 38 C.F.R. § 4.85(e).

Special provisions apply in instances of exceptional hearing loss. See 38 C.F.R. § 4.86. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher numeral. 38 C.F.R. § 4.86(a). 

Also, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear is evaluated separately. 38 C.F.R. § 4.86(b).

The Veteran has consistently reported that his hearing loss has worsened in recent years. He reports a hard time hearing and that his hearing loss impacts his ability to communicate in crowded situations, even when using his hearing aids and he relies heavily on reading lips and using visual cues. See March 2010 Form 9. A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).
A July 2010 private audiological report has been made part of the claims file. See July 2010 Audiological Record. 



HERTZ



1000
2000
3000
4000
RIGHT
85
100
110
120
LEFT
80
90
100
100

The puretone threshold average was 104 decibels in the right ear and 93 in the left. The examiner noted the Veteran had severe to profound conductive hearing loss in the right ear and sensorineural and conductive hearing loss in the left ear. The Board notes that the audiological evaluation report contains speech discrimination percentages using the W-22 test, as opposed to the Maryland CNC test.  As a result, this examination would typically not be adequate for rating purposes. However, section 4.85 allows for use of Table Via (without a speech discrimination score) when indicated under section 4.86, which discusses exceptional patterns of hearing loss.  That includes when puretone thresholds are at 55 decibels or greater in all four frequencies, as above.  Thus, applying the exceptional patterns of hearing impairment in 38 C.F.R. § 4.86, using Table VIa, the result is a Level X Roman numeral designation for the right ear and a Level IX Roman numeral designation for the left ear, which actually corresponds with a 70 percent disability rating, which is less than currently rated.  

Next, the Veteran was provided with a VA audiological examination in November 2010. The results of that audiological examination, as measured by a puretone audiometry test, were as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
65
80
105+
105+
LEFT
70
85
105
105

The puretone threshold average was 89 decibels in the right ear and 91 in the left. See November 2010 VA examination. Speech audiometry revealed speech recognition ability of 32 percent in the right ear and of 44 percent in the left ear, as measured by the Maryland CNC test. Applying these values to Table VI, which results in the higher Roman numeral, the result is a Level XI Roman numeral designation for the right ear and a Level IX Roman numeral designation for the left ear, corresponding with an 80 percent disabling rating. Alternatively, in viewing results under Table VIa for exceptional patterns, it would not be more beneficial to the Veteran (Level VIII in the right, and Level IX in the left). As to functional impairment, the Veteran reported difficulty with communication. Id.  

In addition, a March 2011 private audiological report has been made part of the claims file. See March 2011 Audiogram. 



HERTZ



1000
2000
3000
4000
RIGHT
X
X
X
X
LEFT
120
120
120
120

The state licensed audiologist noted the Veteran had profound hearing loss in the left ear, and no measureable hearing in the right ear. The puretone threshold average was 120 decibels in the left ear and no measurable hearing in the right ear. The examiner reported the Veteran is essentially bilaterally deaf. See November 2011 correspondence.  In addition, although speech discrimination percentages from the audiological evaluation were not provided, the examiner noted that speech discrimination could not be tested and completed bilaterally. Id. These findings show an exceptional pattern of hearing impairment in both ears, and as such, 38 C.F.R. § 4.86, allows for application of Table VI or VIa, whichever results in the higher Roman numeral. Applying the exceptional patterns of hearing impairment in 38 C.F.R. § 4.86, resulting in the higher numeral the result is Level XI Roman numeral designation for the right ear and a Level XI Roman numeral designation for the left ear, corresponding with a 100 percent disability rating. As a result, such corresponds with granting an increased 100 percent rating from March 21, 2011 forward. 

The Board notes the March 2011 audiometric results were in the form of an audiometric chart, as opposed to a table as above. However, the process of reading the raw data from the chart used to report it requires no specialized medical training or knowledge; no interpretation is needed to transcribe the numbers from one form to another. While the Court may not do so, citing such as "fact finding," the Board, as triers of fact, are entitled to do so. Kelly v. Brown, 7 Vet. App. 471 (1995).

Also of record are VA treatment records from October 2011, which note an audiogram was performed. While speech recognition scores were done, there is no indication which test was used and the examiner noted that the Veteran's speech recognition scores did not match well with his pure tone averages. Further, the examiner noted the Veteran was reinstructed during testing. As such, these results are inadequate for rating purposes.    

Finally, the Veteran had a VA audiological examination in November 2014. See November 2014 VA examination. 




HERTZ



500
1000
2000
3000
4000
RIGHT
80
85
105
105+
105+
LEFT
80
80
95
105+
105+

Based on these results, the average puretone threshold was 100 decibels for the right ear and 96 decibels for the left ear. Speech recognition was 12 percent in the right ear and 32 percent in the left ear. Applying these values, the result is a Level XI Roman numeral designation for the right ear and Level XI for the left ear. These results also reflect an exceptional pattern of hearing loss. 38 C.F.R. § 4.86(a). As such, either Table VI or Table VIa can be used to determine the Roman Numeral designation for each ear, with the higher of the numerals being used. Id. When applied to Table VI the result is a Level XI Roman numeral designation for the right ear and a Level XI designation for the left ear. Id. These correspond with the November 2014 rating decision increasing the Veteran's rating for bilateral hearing loss disability to 100 percent. 

As such, the Board finds an increased 100 percent rating for his bilateral hearing loss disability from March 21, 2011 forward is warranted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.85 (2015). 

IV. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

Neither the first nor second Thun element is satisfied here. The Veteran's service-connected bilateral hearing loss disability is manifested by signs and symptoms such as decreased hearing acuity and difficulty communicating with others. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the evaluation of hearing impairment. 38 C.F.R. §§ 4.85, 4.86(a). The rating schedule contemplates varying levels of hearing loss, as well as exceptional patterns of hearing loss. Id.

Given the variety of ways in which the rating schedule contemplates hearing impairment, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, as it directly contemplates decreased hearing acuity and inherently contemplates all of the repercussions stemming therefrom. There is nothing exceptional or unusual about the Veteran's bilateral hearing loss because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that his bilateral hearing loss has resulted in frequent hospitalizations. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Further, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. The Veteran is service connected for a bilateral hearing loss disability, tinnitus, and residuals of burn scars to the hands and face. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Finally, there is no medical evidence indicating the Veteran's bilateral hearing loss disability combines or interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

V. Special Monthly Compensation (SMC)

A Veteran who, as the result of a service-connected disability has suffered loss of use of hearing, to include deafness in both ears shall receive SMC under the provisions of 38 U.S.C.A. § 1114(k). The term "loss of use" regarding deafness is defined by 38 C.F.R. § 3.350(a)(5), as "deafness of both ears, having absence of air and bone conduction will be held to exist where examination in a Department of Veterans Affairs authorized audiology clinic under current testing criteria shows bilateral hearing loss is equal to or greater than the minimum bilateral hearing loss required for a maximum rating evaluation under the rating schedule." 
As a result of the increased rating above, the Veteran is service-connected for bilateral hearing loss rated at a 100 percent rating from March 21, 2011 forward, service-connected for tinnitus rated as 10 percent disabling, and a noncompensable rating for scar residuals of the hands and face. The 100 percent schedular rating for the bilateral hearing loss disability is the equivalent of deafness in both ears for purposes of 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a)(5). 

Applying the exceptional patterns of hearing impairment in 38 C.F.R. § 4.86, the Veteran's audiological report from March 2011 results in a Level XI Roman numeral designation for the right ear and a Level XI Roman numeral designation for the left ear, corresponding with a 100 percent disabling rating. As of March 21, 2011 the Veteran's bilateral hearing loss disability is rated as 100 percent disabling, the maximum rating evaluation under the rating schedule. The March 2011 audiology report was administered by a state licensed audiologist and was a valid rating evaluation. Thus, the Veteran's hearing loss is rated at the maximum rating evaluation and as such results in entitlement to SMC (k) as a matter of law. 38 U.S.C.A. §§ 1141(k), 5107; 38 C.F.R. § 3.350(a)(5).


VI. TDIU

The Veteran contends he is unable to secure or maintain substantially gainful employment due to his service-connected disabilities, specifically his bilateral hearing loss. As noted in the introduction above, as the Veteran has been granted a schedular total rating for his hearing loss effective in March 2011, entitlement to TDIU beyond that date is moot, as the Veteran is receiving the maximum benefit.  However, as this claim began prior to that date, entitlement to TDIU prior to March 2011 remains at issue.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is a sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). For the purposes of determining rating level, disabilities resulting from a common etiology or affecting a single body system are considered a single disability. 38 C.F.R. § 4.16(a). When two or more disabilities are treated as one, the ratings for those disabilities are combined using the combined ratings table. 38 C.F.R. § 4.25.

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease. See 38 C.F.R. § 4.16(a). The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran meets the threshold requirements for TDIU. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). The Veteran is currently service-connected for a bilateral hearing loss disability, tinnitus, and burn scar residuals of the face and hands. With the grant of increases herein, he has been at a schedular total rating (100 percent) since March 21, 2011. The Veteran may be eligible for TDIU prior to March 21, 2011, the date of a scheduler total rating (100 percent). 

The Veteran reports he is unable to work as a direct result of his service-connected conditions. See June 2009 Application for Increase Compensation Based on Unemployabililty. The Veteran reported that even with hearing aids he has trouble hearing in crowded settings, and struggles in communicating with others which impacts his ability to obtain employment. See March 2010 Form 9. The Veteran reported he retired from the U.S. Postal Service at age 55, as he was eligible for retirement and desired a change. The Veteran reported after retiring from the U.S. Postal Service he was self-employed detailing cars for 14 years before he decided to retire. Id. The Veteran has stated that he could no longer physically perform his job, detailing cars, and noted his high blood pressure and ongoing kidney problems. See July 2009 statement. The Veteran has made no claims regarding employment he has sought since 1992, the date at which he retired from detailing cars. Further, the Veteran reported that he has not tried to obtain employment since 1992. Id. 

In this case, the Veteran completed high school and worked as an electric truck operator for a coal mining company prior to serving in the Army. After service, the Veteran was employed by the U.S. Postal Service as a mail carrier. The Veteran retired from the Postal Service after 32 years of service. See June 2009 Application for Increase Compensation Based on Unemployabililty. After retiring from the Postal Service the Veteran was self-employed as an automobile detailer for 14 years. Id. 

The Veteran was afforded a general medical VA examination in April 2010. The examiner found that the Veteran could function at 60 or 70 percent capacity in a work environment. See April 2010 VA examination. The examiner attributed the remaining 30 or 40 percent loss in functioning due to the Veteran's hearing loss disability. Thus, the examiner noted there would be some interference with employment as a result of the Veteran's service-connected disability, but that there was no indication the Veteran was unemployable. Further, the examiner noted the Veteran is in excellent physical condition. Id. 

In addition, the Veteran was afforded VA audiological examinations in November 2010 and November 2014. The VA examiner in November 2010 noted the Veteran's hearing loss results in communication difficulties. See November 2010 VA examination. As discussed above, as the result of a private March 2011 audiological evaluation the Veteran was granted an increased 100 percent rating. The VA examiners noted the Veteran's use of his hearing aids and ability to read lips and use visual cues in communication. Further, VA treatment records indicate the Veteran regularly uses the telephone to follow up on appointments and treatment at VA. 

In this case, there is no evidence that the Veteran was unemployable for the period prior to March 21, 2011. While the Board does not doubt that the Veteran's hearing loss had some effect on his occupational functioning, the preponderance of the evidence does not support his contention that his service-connected disabilities precluded his participation in any form of substantially gainful employment. On review, and in light of the above objective medical evidence, the Board acknowledges that the Veteran's service-connected disabilities impacted the Veteran's ability to work. However, the assigned evaluations for each of these disabilities are intended to reflect such occupational impairment. See 38 C.F.R. § 4.10. While the Veteran did note in July 2009, that he was unable to physically perform his prior occupations, he cited ongoing issues with high blood pressure and his kidneys, neither of which are service-connected conditions. On review, given the Veteran's ability to perform the above discussed communication tasks despite his difficulties in hearing and communicating due to his service-connected disabilities, and given that the Veteran has 35 years of experience as a mail carrier, and 14 years' experience as self-employed car detailer the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities prevent him from securing and maintaining an occupation that requires driving, face to face communication, and occasional phone use, in which the Veteran has work experience, namely as a mail carrier and car detailer. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Further, all of the VA examination reports and treatment records from this period clearly indicate that the Veteran's hearing loss resulted only in some, as opposed to total, occupational impairment. These findings are consistent with the notations found in the private treatment records as well. The Veteran has consistently claimed that he was unemployable as a result of non-service-connected disabilities and his bilateral hearing loss. The preponderance of the evidence does not support his contention that his service-connected disabilities precluded his participation in any form of substantially gainful employment prior to March 21, 2011.

For these reasons, the Board finds that the Veteran is not rendered unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities, and referral for consideration of entitlement to a TDIU on an extraschedular basis is not warranted. 38 C.F.R. §4.16(b). As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. 5107(b); Gilbert, 1 Vet. App. 49.






	

(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an increased rating, in excess of 80 percent, prior to March 21, 2011 is denied.

Entitlement to an increased rating of 100 percent for the Veteran's service-connected hearing loss disability from March 21, 2011 is granted, subject to the laws and regulations governing the payment of monetary benefits. 

Special monthly compensation (SMC) under 38 U.S.C.A. § 1114(k) is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to TDIU, prior to March 21, 2011, due to the Veteran's service-connected disabilities is denied.

Entitlement to TDIU, from March 21, 2011 forward, is moot.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


